

115 HR 6351 IH: Advancing U.S. Civil Nuclear Competitiveness and Jobs Act
U.S. House of Representatives
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6351IN THE HOUSE OF REPRESENTATIVESJuly 12, 2018Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Atomic Energy Act of 1954 to improve the process by which the Secretary of Energy
			 authorizes the transfer of civilian nuclear commerce technology and
			 assistance, and for other purposes.
	
 1.Short titleThis Act may be cited as the Advancing U.S. Civil Nuclear Competitiveness and Jobs Act. 2.Review of civil nuclear commerce (a)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall develop and submit to Congress a report on United States civil nuclear commerce.
 (b)ConsultationIn developing the report required under subsection (a), the Secretary of Energy shall consult with— (1)the Secretary of State;
 (2)the Secretary of Commerce; (3)the Administrator of the Environmental Protection Agency; and
 (4)the Nuclear Regulatory Commission. (c)ContentsThe report required under subsection (a) shall include—
 (1)an assessment of— (A)current legal, regulatory, policy, and commercial practices of the United States with respect to the civilian nuclear industry of the United States; and
 (B)the impacts of such practices on such civilian nuclear industry in the United States and in international markets;
 (2)a comparison of the practices of the United States described in paragraph (1) to practices of foreign countries with respect to the civilian nuclear industry of such countries;
 (3)recommendations to improve the competitiveness of United States civil nuclear commerce; and (4)options on how to apply section 170 of the Atomic Energy Act of 1954 (42 U.S.C. 2210) (commonly known as the Price-Anderson Act) with respect to advanced nuclear technologies.
				3.Improvements to part 810 process
 (a)Clarification on prohibition of delegationSection 161 n. of the Atomic Energy Act of 1954 (42 U.S.C. 2201(n)) is amended by striking 57 b. and inserting 57 b. (only with respect to enrichment and reprocessing of special nuclear material). (b)Expedited proceduresSection 57 of such Act (42 U.S.C. 2077(d)) is amended by adding at the end the following new subsection:
				
					(f)Expedited procedures
 (1)EstablishmentIn carrying out subsection b.(2), the Secretary of Energy shall establish procedures for expedited consideration of requests for authorizations regarding the transfer of a technology that involves a low-proliferation-risk reactor activity described in paragraph (2) to a foreign country described in paragraph (3).
 (2)ActivitiesA low-proliferation-risk reactor activity described in this paragraph is an activity that meets each of following criteria:
 (A)The activity is listed in section 810.2(b) of title 10, Code of Federal Regulations, as in effect on March 25, 2015.
 (B)The activity is not an activity requiring a specific authorization pursuant to section 810.7(c) of such title, as in effect on such date.
 (C)The Secretary determines that the transfer (or retransfer) of a technology that involves the activity will not result in a significant increase of the risk of proliferation beyond such risk that exists at the time that the authorization is requested.
 (3)Foreign countriesA foreign country described in this paragraph is a foreign country— (A)that is not a nuclear-weapon state, as defined by Article IX(3) of the Treaty on the Non-Proliferation of Nuclear Weapons, signed at Washington, London, and Moscow on July 1, 1968, other than the United Kingdom or France; and
 (B)with respect to which the Secretary determines under subsection b.(2) that a transfer to the country of a technology that involves a low-proliferation-risk reactor activity described in paragraph (2) of this subsection will not be inimical to the interest of the United States.
 (4)Concurrence and consultationThe Secretary of Energy shall establish the procedures under paragraph (1) with the concurrence of the Department of State and after consultation with the Nuclear Regulatory Commission, the Department of Commerce, and the Department of Defense.
 (5)Timing and availabilityThe procedures established under paragraph (1) shall— (A)ensure that each request is approved or denied by not later than 45 days after the later of—
 (i)the date on which the foreign country transmits any required assurances to the Department of State; or
 (ii)the date on which the interagency review under subsection b. is completed; and (B)be publicly available..
 (c)AssurancesSection 57 b.(2) of such Act (42 U.S.C. 2077(b)(2)) is amended by inserting after mechanisms. the following new sentence: To the extent practicable, the Secretary of Energy shall continue to process such requests during such interagency review in a manner that enables the Secretary to make such determination as soon as practicable after the receipt of assurances by a foreign country to the Department of State, if any such assurances are required..
 (d)Sense of Congress on e810It is the sense of Congress that— (1)the Secretary of Energy should continue the ongoing Process Improvement Plan for authorizations pursuant to section 57 b.(2) of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)(2)); and
 (2)Congress is supportive of the progress made by the Secretary in such process and is especially interested in the continued work for the electronic submissions portal for such applications known as e810.
				4.Risk Pooling Program
 (a)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall carry out a review of, and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on, the Secretary of Energy’s actions with respect to the program described in section 934(e) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17373(e)).
 (b)ContentsThe report described in subsection (a) shall include— (1)an assessment of the Secretary of Energy’s actions to determine the risk-informed assessment formula under section 934(e)(2)(C) of the Energy Independence and Security Act of 2007;
 (2)a review of the Secretary of Energy’s methodology to collect information to determine and implement the formula; and
 (3)an evaluation of the program described in section 934(e) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17373(e)), including the Secretary of Energy’s actions with respect to such program.
				